Name: Commission Regulation (EC) No 1374/2000 of 28 June 2000 deferring the final date for sowing certain arable crops in certain regions in the 2000/01 marketing year
 Type: Regulation
 Subject Matter: plant product;  means of agricultural production;  farming systems
 Date Published: nan

 Avis juridique important|32000R1374Commission Regulation (EC) No 1374/2000 of 28 June 2000 deferring the final date for sowing certain arable crops in certain regions in the 2000/01 marketing year Official Journal L 156 , 29/06/2000 P. 0025 - 0026Commission Regulation (EC) No 1374/2000of 28 June 2000deferring the final date for sowing certain arable crops in certain regions in the 2000/01 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as amended by Regulation (EC) No 2704/1999(2), and in particular Article 9 thereof,Whereas:(1) Article 8(2) of Regulation (EC) No 1251/1999 lays down that, to qualify for area payments for cereals, protein crops and linseed under the support system for certain arable crops, producers must have sown the seed at the latest by 31 May preceding the relevant harvest.(2) Because of particularly severe weather conditions this year, the final dates for sowing seeds fixed in several Member States cannot be complied with in all cases. Consequently, the final date for sowing cereals and/or oilseeds and/or linseed for the 2000/01 marketing year should, where necessary, be deferred for certain specific regions. In order to do so, a derogation from Regulation (EC) No 1251/1999 should be laid down as permitted by the 11th indent of Article 9 of that Regulation.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The final dates for sowing for the 2000/01 marketing year are fixed in the Annex for the crops, Member States and regions indicated.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 31 May 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 327, 21.12.1999, p. 12.ANNEXFinal dates for sowing for the 2000/01 marketing year>TABLE>